TDCJ Offender Details l v Page 1 of 2

maas-cci '

Ts_xAsi Q.EPARIM§NI 05 G.Rimlr~i.qtt..r.usalc.§; n_

     

offender lnformation Details

S|D Number:` ` 04082697
TDCJ Number: _ 01464905
Name: ALBERT,VERLEE JR
Race: ' B

Gender: M

DOB: 1967-02-20
-Maximum Sentence Date: 2030-02-11
Current Faci|ity: M
Projected Re|ease Date: 2030-02-11
Parole Eligibility Date: 2018-08-13
Offender Visitation Eligib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON` FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: . Offender is not scheduled for release at this time.
scheduled Re|ease Type: Will be determined When release date is scheduled.
Schedu|ed Re|ease Locati°m Will be determined When release date is scheduled

 

 

, Parble Re.view |nformatlon if

Offense History:

Offense Sentence Sentence (YY-lVlM-
Date Offense Date County Case No. DD) v

l l l l l

 

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=04082697 7/15/2015